                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT WINCHESTER

FRANK J. PITTRO, JR.,                                  )
                                                       )            No. 4:16-cv-105
       Petitioner,                                     )
                                                       )            Judge Mattice
v.                                                     )            Magistrate Judge Lee
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
        Respondent.                                    )

                                    MEMORANDUM OPINION

        Federal inmate Frank Pittro, Jr., filed a motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255 on November 8, 2016, challenging his enhanced

sentence under the Armed Career Criminal Act (the “ACCA”). (Doc. 1). He filed a

supplement (Doc. 3) to his motion on June 18, 2018, and a second Motion to Vacate

(Doc. 6) on November 6, 2019. As ordered, the United States responded to Petitioner’s

original Motion (Doc. 8), and Petitioner filed a reply on December 19, 2019 (Doc. 10).

Having considered the pleadings and the record, along with the relevant law, the Court

finds there is no need for an evidentiary hearing 1 and Pittro’s § 2255 motions will be

DENIED.

I.      BACKGROUND FACTS AND PROCEDURAL HISTORY

        On January 28, 2014, a grand jury indicted Petitioner on two counts of felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1). (Crim. Doc. 1). Pittro pleaded


1An evidentiary hearing is required on a § 2255 motion unless the motion, files, and record conclusively
show that the prisoner is not entitled to relief. See 28 U.S.C. § 2255(b). It is the prisoner’s ultimate burden,
however, to sustain his claims by a preponderance of the evidence. See Pough v. United States, 442 F.3d
959, 964 (6th Cir. 2006). Accordingly, where “the record conclusively shows that the petitioner is entitled
to no relief,” a hearing is not required. Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999)
(citation omitted).
guilty to both counts of the indictment. (Crim. Doc. 18). In the Presentence Investigation

Report, the United States Probation Office identified Pittro as an armed career criminal

subject to an enhanced sentence under the provisions of 18 U.S.C. § 924(e). This

classification was assigned based on four predicate offenses: aggravated assault, two

convictions for aggravated assault with an intent to commit murder, and second-degree

murder. (Crim. Doc. 21 at ¶¶ 31, 32, 33 and 35).

       The ACCA imposes a mandatory minimum sentence of 15 years for any felon

convicted of unlawfully possessing a firearm who has “three previous convictions… for a

violent felony or serious drug offense, or both.” 18 U.S.C. § 924(e)(1). The ACCA defines

a “violent felony” as a crime punishable by more than one year of imprisonment, that: (i)

has as an element the use, attempted use, or threatened use of physical force against the

person of another (the “use of force clause”); (ii) is burglary, arson, or extortion, or

involves use of explosives, (the “enumerated offense clause”); or (iii) otherwise involves

conduct that presents a serious risk of physical injury to another (the “residual clause”).

See 18 U.S.C. § 924(e).

       Pittro objected to the presentence investigation report, arguing none of his

convictions were predicate offenses under the ACCA. (Crim. Doc. 25 & 29). The

Government argued that all four prior convictions were predicate offenses, either under

the ACCA’s use of force clause or the residual clause. (Crim. Doc. 31). The Court overruled

Petitioner’s objections to the presentence investigation report and found the aggravated

assault and assault with intent to commit murder convictions each constitute a predicate

offense under the use of force clause of the ACCA. (Crim. Doc. 44 at 34, 39 & 59). The

Court further found the second-degree murder conviction was a predicate offense under



                                            2
the ACCA’s residual clause. (Id. at 76). Based on his armed career criminal status, the

Court sentenced Petitioner to 180 months imprisonment. (Crim. Doc. 40).

       Pittro appealed, challenging the Court’s finding that his prior convictions were

predicate offenses under the ACCA. (Crim. Doc. 42; Crim. Doc. 45 at 1). On April 29, 2016,

the United States Court of Appeals for the Sixth Circuit affirmed Pittro’s conviction and

sentence. The court held:

       Defendant's prior convictions for aggravated assault and assault with intent
       to commit murder required a threat “to do violence.” A threat “to do
       violence” necessarily involves “threatened use of physical force against the
       person of another.” Therefore, Defendant's prior convictions for aggravated
       assault and assault with intent to commit murder qualify as violent felonies
       under the ACCA's “use-of-physical-force” clause.

United States v. Pittro, 646 F. App'x 481, 485 (6th Cir. 2016). Having found Pittro was

convicted of three predicate offenses under the use of force clause, the Sixth Circuit did

not reach the issue of whether his conviction for second degree murder was also a

predicate offense. Id. at 483 n.2.

       Petitioner did not file a petition for certiorari and his conviction therefore became

final on July 28, 2016. See U.S. Sup. Ct. R. 13.1. Petitioner timely filed a Motion to Vacate

(Crim. Doc. 47; Doc. 1) on November 8, 2016, followed by a supplement to the motion

(Doc. 3), and, on November 6, 2019, a second Motion to Vacate (Doc. 6).

II.    LEGAL STANDARD

       After a defendant has been convicted and exhausted his appeal rights, a court may

presume that “he stands fairly and finally convicted.” United States v. Frady, 456 U.S.

152, 164 (1982). A court may grant relief under 28 U.S.C. § 2255, but the statute “does not

encompass all claimed errors in conviction and sentencing.” United States v. Addonizio,

442 U.S. 178, 185 (1979). Rather, collateral attack limits a movant’s allegations to those


                                             3
of constitutional or jurisdictional magnitude, or those containing factual or legal errors

“so fundamental as to render the entire proceeding invalid.” Short v. United States, 471

F.3d 686, 691 (6th Cir. 2006) (citation omitted); see also 28 U.S.C. § 2255(a).

III.   ANALYSIS

       Pittro now challenges his conviction and sentence on three grounds. First, he

contends the Court was confused at the sentencing hearing and consequently erred when

it held that Petitioner’s aggravated assault conviction was a violent felony. He cites

selectively to a portion of the sentencing hearing transcript in which the Court was

discussing the evolving state of the law surrounding the ACCA at the time. (Doc. 1 at 2;

Crim. Doc. 44 at 52-53). Second, Petitioner claims the Assistant United States Attorney

committed fraud on the Court and/or misled the Court when he attempted to distinguish

authority cited by defense counsel. The Government’s counsel incorrectly stated that the

United States Sentencing Guidelines do not include a use of force clause in § 2L1.2, an

error immediately pointed out by defense counsel. (Doc. 44 at 46-47). This misstatement,

Petitioner contends, convinced the Court not to rely on United States v. Rede-Mendez,

680 F.3d 552 (6th Cir. 2012), which Petitioner believes is dispositive here. (Doc. 1 at 3).

Finally, Petitioner contends his trial counsel was ineffective for failing to point out the

prosecutor’s misstatements and failing to aggressively argue that Rede-Mendez was

binding precedent. (Doc. 1 at 4-5). In fact, the transcript demonstrates his counsel

immediately corrected the Government’s error and discussed Rede-Mendez at length.

(Doc. 44 at 43-47)

       The decision of the United States Court of Appeals for the Sixth Circuit in Pittro’s

appeal is fatal to his claims on collateral review. All three challenges to his sentence are

based on the argument that if something had not gone wrong, the Court would have ruled

                                             4
that his prior convictions were not predicate offenses under the ACCA. But the Sixth

Circuit has since held that his prior convictions were predicate offenses under the ACCA.

See Goldberg v. Maloney, 692 F.3d 534 (6th Cir. 2012) (“Once an appellate court decides

upon a rule of law, that decision should continue to govern the same issues in subsequent

stages in the same case.” (citation and quotation omitted)) The court examined the

statutes he was convicted under as they existed at the time, namely Fla. Stat. § 784.04 and

Fla. Stat. § 784.06. Pittro, 646 F. App’x at 483-85. The court found these crimes

necessarily involve the use, attempted use, or threat of physical force, and therefore

constitute violent felonies under the ACCA’s use of force clause. Id. at 485.

       The Sixth Circuit’s holding forecloses any argument that Petitioner’s prior

convictions were not predicate offenses subjecting him to a mandatory minimum

sentence under 18 U.S.C. § 924(e). The court’s earlier ruling in Rede-Mendez is

distinguishable, as it dealt with aggravated assault under New Mexico law. See Rede-

Mendez, 680 F.3d at 557 (“New Mexico’s definition of aggravated assault is also broader

than the generic version because the underlying assault can be committed solely by using

insulting language.”). In contrast, the Sixth Circuit held that under Florida law, “assault

always involves the threat of physical force.” Pittro, 646 F.3d at 485. Assuming,

counterfactually, that the Court was confused, the Government mislead the Court, and

defense counsel failed to vigorously push the applicability of Rede-Mendez, Pittro’s

motion would still fail because the Sixth Circuit conclusively determined that his prior

convictions categorically qualify as violent felonies.

       Likewise, Petitioner cannot satisfy the standard for an ineffective assistance of

counsel claim because he cannot demonstrate that he was prejudiced by a deficiency in

the performance of his trial counsel. See Strickland v. Washington, 466 U.S. 668, 687-

                                              5
88, 694 (1984); Huff v. United States, 734 F.3d 600, 606 (6th Cir. 2013) (applying

Strickland test to § 2255 claims). In other words, he cannot show that there is a

reasonable probability that but for counsel’s alleged acts or omissions, the results of the

proceedings would have been different. Id. Petitioner was properly classified as an armed

career criminal, and any purported failure of his counsel to object to that classification

would have been, and indeed was, unsuccessful.

       Finally, Petitioner’s second Motion to Vacate (Doc. 6) is denied as untimely.

Petitioner’s conviction became final on July 28, 2016, 90 days after the Sixth Circuit

affirmed his conviction and sentence. To the extent Petitioner argues that a new rule

applies to his case that has been made retroactively applicable on collateral review, the

Court disagrees. The cases Petitioner cites relate primarily to the constitutionality of

residual clauses in various federal statutes. See, e.g., United States v. Davis, 139 S. Ct.

2319 (2019) (residual clause of 18 U.S.C. § 924(c)(3)(B) unconstitutionally vague);

Sessions v. Dimaya, 138 S. Ct. 1204 (2018) (residual clause of 18 U.S.C. § 16

unconstitutionally vague); Johnson v. United States, 135 S. Ct. 2551 (2015) (residual

clause of the ACCA unconstitutionally vague). Again, the Sixth Circuit affirmed his

sentence based on the finding that he had three predicate offenses under the use of force

clause, not the residual clause. Other authority cited by Petitioner relates to the procedure

courts must follow in determining whether crimes defined by state law constitute violent

felonies within the meaning of the ACCA. See Mathis v. United States, 136 S. Ct 2243

(2016) (where elements of a state law are broader than generic enumerated offense,

conviction cannot give rise to ACCA sentence); Descamps v. United States, 570 U.S. 254

(2013) (courts cannot use a modified categorical approach to sentencing under the ACCA



                                             6
when the crime has a single, indivisible set of elements). Finally, Petitioner cites Johnson

v. United States, 130 S. Ct. 1265 (2010), regarding a battery conviction under Florida law.

       None of these cases extend the time within which Petitioner was required to bring

his § 2255 motion. Accordingly, his petition was required to be filed by July 28, 2017, and

his second motion (Doc. 6) is over two years late. See U.S. Sup. Ct. R. 13.1; 28 U.S.C.

§ 2255(f); Clay v. United States, 537 U.S. 522, 525 (2003) (“For the purpose of starting

the clock on § 2255’s one-year limitation period, we hold, a judgment of conviction

becomes final when the time expires for filing a petition for certiorari contesting the

appellate court’s affirmation of the conviction.”). United States v. Pittro is still good law,

Petitioner’s cases do not alter its application here, and his second motion to vacate

(Doc. 6) will be denied as untimely.

IV.    CERTIFICATE OF APPEALABILITY

       When considering a § 2255 motion, this Court must “issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Rule 11 of the Rules

Governing Section 2255 Proceedings for the United States District Courts. Petitioner

must obtain a COA before he may appeal the denial of his § 2255 motion. 28 U.S.C.

§ 2253(c)(1)(B). A COA will issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For cases rejected on their

merits, a movant “must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong” to warrant a COA. Slack v.

McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on a claim that has been rejected

on procedural grounds, a movant must demonstrate “that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right

and that jurists of reason would find it debatable whether the district court was correct in

                                              7
its procedural ruling.” Id. Based on the Slack criteria, the Court finds that a COA should

not issue in this cause.

V.     CONCLUSION

       For the reasons stated herein, Petitioner has failed to establish any basis upon

which § 2255 relief could be granted, and his § 2255 motions (Doc. 1 & Doc. 6) will be

DENIED. A certificate of appealability from the denial of his § 2255 motion will be

DENIED. A separate judgment will enter.

       SO ORDERED this the 21st day of January, 2020.

                                                __ /s/ Harry S. Mattice, Jr._____
                                                   HARRY S. MATTICE, JR.
                                                UNITED STATES DISTRICT JUDGE




                                            8
